EXAMINER’S AMENDMENT
Election/Restrictions
Claims directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 12 with dependent claims 13-16, and claims 6-7 and 10-11, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I, II, and III as set forth in the Office action mailed on 05/15/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 6-7 and 10-16 no longer stand withdrawn; therefore, claims 1-7, 9-16 and 25-33 are allowed.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 12, the combination of Levi (US Pub No.: 2012/0123529), Bergheim (US Pub No.: 2006/0025857), Nguyen (US Pub No.: 2012/0089223) and Tayeb (US Pub No.: 2017/0056163) are seen to be the best combination of art to teach the limitations presented here.  However, said prior art do not teach an instance wherein the commissure tab portions of each leaflet are folded to form four layers, and the first and second members are situated between second and third layers of the respective commissure tab portions.  As stated in the interview on 04/21/2021, the prior art of Levi did not teach that each leaflet itself was folded into four layers. From here, the other cited prior art of Bergheim, Nguyen, and Tayeb also did not teach a leaflet part of a commissure tab that is folded into four layers.  From here, no other prior art was found to teach that the individual leaflets at the commissure tabs were folded to form four layers. As such, claims 1 and 12, along with their dependent claims are allowable over the prior art. 
With respect to claim 33, the combination of Levi (US Pub No.: 2012/0123529), Bergheim (US Pub No.: 2006/0025857), Nguyen (US Pub No.: 2012/0089223) and Tayeb (US Pub No.: 2017/0056163) were also taken to be the best pieces of prior art to teach what was presented here. However, as per the interview on 04/21/2021, it was noted that these combination of references will also not teach an instance wherein each of the first and second side portions of the commissure attachment members comprise first and second layers. As stated in said interview, as each leaflet will have four layers, the first and second layers required by this limitation were claimed to be on one leaflet instead of throughout one commissure tab. Additionally, as per the wording of claim 33, while four layers are not claimed, it is claimed that the first and second side portions are folded to form a central outer portion and the first and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774